Sub-Item 77c Matters Submitted to a Vote of Shareholders There was a Special Meeting of Shareholders of the Russell Investment Company held at 1301 Second Avenue, 18th Floor, Seattle, Washington on April 14, 2014 to consider and act upon the proposals below. The result of each vote accompanies the description of each matter. Proposal to reclassify the Russell Investment Grade Bond Fund's investment objective from fundamental to non-fundamental. Vote: Shares For Against Abstain Broker Non-Vote Total Vote to disapprove reclasification of investment objective. Proposal to reclassify the Russell International Developed Markets Fund's investment objective from fundamental to non-fundamental. Vote: Shares For Against Abstain Broker Non-Vote Total Vote to disapprove reclasification of investment objective. Proposal to reclassify the Russell U.S. Defensive Equity Fund's investment objective from fundamental to non-fundamental. Vote: Shares For Against Abstain Broker Non-Vote Total Vote to disapprove reclasification of investment objective.
